TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00170-CR


Cedric Burkhalter, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT

NO. 2021845, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N


Cedric Burkhalter seeks to appeal from a judgment of conviction for aggravated
robbery.  Sentence was imposed on August 15, 2002.  There was no motion for new trial.  The
deadline for perfecting appeal was therefore September 16, 2002.  Tex. R. App. P. 26.2(a)(1).  Notice
of appeal was filed on January 14, 2003.  We lack jurisdiction to dispose of the purported appeal in
any manner other than by dismissing it for want of jurisdiction.  See Slaton v. State, 981 S.W.2d 208
(Tex. Crim. App.1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).
The appeal is dismissed.

				__________________________________________
				Lee Yeakel, Justice
Before Justices Kidd, Yeakel and Patterson
Dismissed for Want of Jurisdiction
Filed:   April 10, 2003
Do Not Publish